Name: Council Regulation (EC) No 409/97 of 24 February 1997 amending Regulation (EEC) No 2328/91 on improving the efficiency of agricultural structures
 Type: Regulation
 Subject Matter: agricultural structures and production;  Europe;  farming systems;  agricultural policy
 Date Published: nan

 No L 62/4 EN Official Journal of the European Communities 4. 3 . 97 COUNCIL REGULATION (EC) No 409/97 of 24 February 1997 amending Regulation (EEC) No 2328/91 on improving the efficiency of agricultural structures THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Parlia ­ ment (2), Whereas special rules have been adopted for the applica ­ tion of compensatory allowances as provided for in Regu ­ lation (EEC) No 2328/91 (3), in the less-favoured areas of Portugal; whereas, in view of the agricultural structure situation in Portugal , the provisions to improve that situ ­ ation should be extended in a suitable form, HAS ADOPTED THIS REGULATION: Article 1 Article 37 of Regulation (EEC) No 2328/91 is hereby replaced by the following: 'Article 37 Compensatory allowances as provided for in Article 17 may be granted until 31 December 1997 to farmers farming at least one hectare of utilized agricultural area in mainland Portugal .' Article 2 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1996 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 24 February 1997 . For the Council The President H. VAN MIERLO (') OJ No C 8 , 11 . 1 . 1997, p. 8 . (2 ) Opinion delivered on 21 February 1997 (not yet published in the Official Journal). (3) OJ No L 218 , 6 . 8 . 1991 , p. 1 . Regulation as last amended by Regulation (EC) No 2387/95 (OJ No L 244, 12. 10 . 1995, p. 50).